Exhibit 10.2

FIRST AMENDMENT TO
CLINICAL AND COMMERCIAL SUPPLY AGREEMENT

This FIRST AMENDMENT TO CLINICAL AND COMMERCIAL SUPPLY AGREEMENT is entered into
as of June 12, 2020 (this “First Amendment”), by and between Aclaris
Therapeutics, Inc., a Delaware corporation (“Aclaris”), and PeroxyChem LLC, a
Delaware limited liability company (“PeroxyChem”). Aclaris and PeroxyChem are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Aclaris and PeroxyChem are parties to that certain Clinical and
Commercial Supply Agreement, effective as of August 6, 2014 (the “Agreement”);

WHEREAS, Aclaris and PeroxyChem desire to amend the Agreement as set forth in
this First Amendment; and

WHEREAS, pursuant to Section 11.7 of the Agreement, the Agreement can be amended
or modified only if made in writing and signed by an authorized representative
of each of the Parties.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein,
PeroxyChem and Aclaris, intending to be legally bound, hereby agree as set forth
herein.

AGREEMENT

1.Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement.
2.Amendment.  Section 6.1(a) of the Agreement is hereby deleted in its entirety
and replaced with the following:


“(a)  Within five (5) calendar days from the completion of PeroxyChem’s update
of its hydrogen peroxide DMF, and annually thereafter on April 1 until the
expiration of the Term of this Agreement, Aclaris will pay PeroxyChem an annual
fee of [***] to maintain the hydrogen peroxide DMF and for Facility and related
fees incurred by PeroxyChem in connection with the maintenance of cGMPs for the
API, provided that if Aclaris requires the manufacture of API for any such
annual period, then Aclaris shall pay PeroxyChem an additional [***] for such
period. On an annual basis, the Parties agree to meet to discuss whether or not
an adjustment to such fee is necessary as a result of an increase or decrease in
Regulatory Authority or Third Party costs related to the maintenance of the
hydrogen peroxide DMF, Facility and/or related fees.”

The Parties agree that the amendment to Section 6.1(a) above shall be effective
commencing with the annual period beginning on April 1, 2020.

1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED [***]

--------------------------------------------------------------------------------

3.Miscellaneous.  Except as expressly provided in this First Amendment, all
other terms and conditions of the Agreement remain in full force and effect. If
there is a conflict between this First Amendment and the Agreement, the terms of
this First Amendment will prevail.



[Remainder of page intentionally left blank; signatures appear on following
page.]



2

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED [***]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
date first above written.

PEROXYCHEM LLC



By:/s/ Stephanie Montag

Name:  Stephanie Montag

Title:  VP, PeroxyChem Specialties







ACLARIS THERAPEUTICS, INC.





By: /s/ Neal Walker

Name:  Neal Walker

Title:  President & CEO

[Signature Page to First Amendment to Clinical and Commercial Supply Agreement]

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED [***]

--------------------------------------------------------------------------------